CaseCase
     3:19-cv-00129-RLY-MPB
          3:19-cv-00710 Document
                            Document
                                 31-1 93
                                      Filed
                                          Filed
                                            12/29/19
                                                10/31/19
                                                      Page
                                                         Page
                                                           1 of15of
                                                                 PageID
                                                                    5 PageID
                                                                         #: 699
                                                                             #: 1251




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

 ASHLEY W., et al.                                      )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )       No. 3:19-cv-00129-RLY-MPB
                                                        )
 ERIC HOLCOMB, et al.                                   )
                                                        )
                                Defendants.             )

         ORDER ON DEFENDANTS’ PARTIAL MOTION TO STAY DISCOVERY

        The Named Plaintiffs, through their Next Friends and on behalf of the proposed Class

 (collectively, “Plaintiffs”), bring this action, seeking declaratory and injunctive relief against

 Indiana’s Department of Child Services and state officials challenging purported structural

 deficiencies and action or inactions by the various Defendants, which they conclude violate the

 statutory and constitutional rights of children dependent on the Indiana child welfare system.

 (Docket No. 16-1 at ECF p. 5, ¶ 13). Defendants filed a Partial Motion to Stay Burdensome

 Discovery Pending Adjudication of Fully Briefed Rule 12(b)(1) and 12(b)(6) Dismissal Motion.

 (Docket No. 81). This matter is fully briefed with a response (Docket No. 87), reply (Docket No.

 89), and supplement to the reply (Docket No. 90). Defendants request that discovery be stayed

 pending the Court’s resolution of its August 14, 2019, motion, except for limited materials that

 Defendants have agreed to produce. (Docket No. 81; Docket No. 82). For the reasons that follow

 the Court GRANTS Defendants’ motion and ORDERS the parties manage discovery in

 conjunction with this Order.

        On June 26, 2019, Plaintiffs filed an Amended Class Action Complaint. (Docket No. 16-

 1). In response to the Amended Complaint, Defendants moved to dismiss on August 14 (Docket
CaseCase
     3:19-cv-00129-RLY-MPB
          3:19-cv-00710 Document
                            Document
                                 31-1 93
                                      Filed
                                          Filed
                                            12/29/19
                                                10/31/19
                                                      Page
                                                         Page
                                                           2 of25of
                                                                 PageID
                                                                    5 PageID
                                                                         #: 700
                                                                             #: 1252



 No. 38; Docket No. 43), raising Fed R. Civ. P. 12(b)(1) jurisdictional issues under the Rooker-

 Feldman doctrine and Younger abstention, and also asserting under Rule 12(b)(6) that the

 Amended Complaint fails to state a claim for relief. (Docket No. 81 at ECF p. 4). That motion is

 ripe. (Docket No. 61; Docket No. 80).

        This Court may limit the scope of discovery pursuant to Federal Rules of Civil Procedure

 26(c) and (d). However, “[t]he filing of a motion to dismiss by itself does not mandate a stay of

 discovery pending resolution of that motion, nor does the right to discovery continue in light of a

 pending dispositive motion.” Duneland Dialysis LLC v. Anthem Ins. Co., Inc., No. 4:09-cv-36-

 RLM-PRC, 2010 WL 1418392, at *2 (N.D. Ind. Apr. 6, 2010). In deciding whether to enter a

 stay the following factors may be considered: (i) whether a stay will unduly prejudice or

 tactically disadvantage the non-moving party, (ii) whether a stay will simplify the issues in

 question and streamline the trial, and (iii) whether a stay will reduce the burden of litigation on

 the parties and on the court. Tap Pharm. Prods., Inc. v. Atrix Lab. Inc., 2004 WL 422697, at *1

 (N.D. Ill. Mar. 3, 2004).

        Defendants argue that a stay is appropriate because the pending motion to dismiss goes to

 jurisdictional issues and because all three factors this Court has used to assess the

 appropriateness of a stay weigh in favor of staying discovery. (Docket No. 81 at ECF p. 6).

 Defendants only seek a partial stay and will provide some discovery regardless of how the Court

 rules on the instant motion. (Id.). Plaintiffs assert a stay would cause irreparable harm to

 Plaintiffs and the class members and “create additional backlog in this Court.” (Docket No. 87 at

 ECF p. 5).

        A partial stay as the Defendants have proposed in this case is appropriate. A stay is

 appropriate “where the motion to dismiss can resolve the case, where ongoing discovery is



                                                   2
CaseCase
     3:19-cv-00129-RLY-MPB
          3:19-cv-00710 Document
                            Document
                                 31-1 93
                                      Filed
                                          Filed
                                            12/29/19
                                                10/31/19
                                                      Page
                                                         Page
                                                           3 of35of
                                                                 PageID
                                                                    5 PageID
                                                                         #: 701
                                                                             #: 1253



 unlikely to produce facts necessary to defeat the motion,” Duneland Dialysis LLC, 2010 WL

 1418392, at *2, or where the motion raises a threshold issue of standing, jurisdiction or qualified

 immunity. Methodist Health Servs. Cor. v. OSF Healthcare Sys., No. 13-1054, 2014 WL

 1797674 (C.D. Ill. May 6, 2014). The Younger doctrine prohibits federal courts from intervening

 in ongoing state proceedings. Younger v. Harris, 401 U.S. 37 (1971). The Rooker-Feldman

 doctrine holds that district courts have no jurisdiction over “challenges to state-court decisions in

 particular cases arising out of judicial proceedings even if those challenges allege that the state

 court’s action was unconstitutional.” District of Columbia Court of Appeals v. Feldman, 460

 U.S. 462, 486 (1983). Although this magistrate judge does not intend to predict the ruling on

 Defendants’ motion to dismiss, the issues briefed by the parties are complex and the potential

 exists that this Court may not have jurisdiction to consider this litigation.

        The three factors this Court considers in assessing a stay request also weigh in favor of a

 partial stay. A stay will not unduly prejudice the Plaintiffs. Plaintiffs do not seek preliminary

 injunctive relief. Plaintiffs have not shown, through particularized argument or demonstrable

 evidence, how they will be unduly prejudiced by a partial stay. Moreover, while the instant

 motion has been pending and consistent with the parties’ meet and confer conducted pursuant to

 this magistrate judge’s direction, Defendants have produced substantial discovery, including

 2,987 documents consisting of 39,759 pages of records. (Docket No. 90; Docket No. 90-1).

 These records have included production related to the ten named Plaintiff children, DCS policies

 and reports, and records related to analysis and progress reports. (Id.). The Court is mindful that

 this matter involves children within Defendants’ care and custody, thus the public’s interest in

 furthering the truth-seeking function in this case is high. The considerable amount of early-

 discovery balances the importance of that function with the other needs of this case.



                                                   3
CaseCase
     3:19-cv-00129-RLY-MPB
          3:19-cv-00710 Document
                            Document
                                 31-1 93
                                      Filed
                                          Filed
                                            12/29/19
                                                10/31/19
                                                      Page
                                                         Page
                                                           4 of45of
                                                                 PageID
                                                                    5 PageID
                                                                         #: 702
                                                                             #: 1254



        The second factor also weighs in favor of a stay. Plaintiffs’ eighty-five-page Amended

 Class Action Complaint sets forth four counts. (Docket No. 16-1). The purported class includes

 “at least 22,000 children.” (Docket No. 16-1 at ECF p. 11, ¶ 37). An entry on the motion to

 dismiss may be dispositive of this complex litigation or may narrow the claims moving forward,

 which could greatly narrow what has already shown to be expansive discovery requests. The

 third factor also weighs in favor of a stay. Given the allegations involved, the size of the

 purported class, and the temporal scope of the claims this case is susceptible to burdensome,

 costly, and contested discovery. Plaintiffs have already served Defendants with 52 requests for

 production that cover a five-year time span. (Docket No. 81-1). Defendants indicate that some of

 these requests would require them to review files of tens of thousands of children. (Docket No.

 89 at ECF p. 2). A stay will reduce the burden of litigation on the parties and this busy Court as,

 even at this early stage, it is apparent that much of the discovery in this matter may be disputed.

 See Nexstar Broad., Inc. v. Granite Broad. Corp., No. 1:11-cv-249, 2011 WL 4345432 (N.D.

 Ind. Sept. 15, 2011) (“If the case is susceptible to burdensome and costly discovery, the district

 court should limit discovery once a motion to dismiss for failure to state a claim has been filed.”)

        For those reasons, Defendants’ Partial Motion to Stay Burdensome Discovery Pending

 Adjudication of Fully Briefed Rule 12(b)(1) and 12(b)(6) Dismissal Motion is GRANTED.

 (Docket No. 81). Defendants shall produce the limited materials (e.g., case files on named

 Plaintiffs, and DCS policies and procedures) in response to any September 3, 2019 Requests for

 Production, and in alignment with the parties’ previous meet and confer discussion, to the extent

 that they have not already done so. If this matter is not fully resolved by an entry on

 Defendants’ motion to dismiss, then the parties shall submit an amended, joint-proposed




                                                   4
CaseCase
     3:19-cv-00129-RLY-MPB
          3:19-cv-00710 Document
                            Document
                                 31-1 93
                                      Filed
                                          Filed
                                            12/29/19
                                                10/31/19
                                                      Page
                                                         Page
                                                           5 of55of
                                                                 PageID
                                                                    5 PageID
                                                                         #: 703
                                                                             #: 1255



 case management plan setting forth revised dates for the remaining deadlines within

 fourteen days of an entry on the motion to dismiss.

        SO ORDERED.

        Date: 10/31/2019




 Served electronically on all ECF-registered counsel of record.




                                                 5
